DETAILED ACTION
This action is pursuant to the claims filed on 01/22/2021. Claims 1-20 are pending. Claims 17-20 are withdrawn. A first action on the merits of claims 1-16 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021, 01/12/2021, and 11/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,398,864. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to an obvious change in scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Gevins (U.S. PGPub No. 2007/0093706).
Regarding claim 1, Gevins teaches a headset (headset of Fig 4) comprising: a cap to be worn on a head of a person (Fig 4 elastic fabric cap 10); and an electrode holder (Fig 3 beams 25-30 provided with electrode assembly disclosed in Figs 5-8 and [0040] and corresponding openings of the cap shown in Fig 10) including: an opening defined through the cap (Fig 10 and [0027-0029]); and a grip cantilevered from the cap (see modified Fig 4 below), the grip extending upward from the cap and away from a central axis of the opening (Modified Fig 4 below, grip extends upwards from cap and away from central axis of opening on cap) such that a gap is defined between the grip and the cap (Modified Fig 4 discloses gap between grips and cap), the gap sized to receive a finger of a user (gaps configured to receive at least a part of a finger for leverage while positioning electrode and electrode holder), the gap maintained while an electrode is inserted through the opening toward the head of the person (the gaps are configured to be maintained while electrode is inserted through the opening of the cap).

    PNG
    media_image1.png
    745
    718
    media_image1.png
    Greyscale

Regarding claim 2, Gevins further teaches wherein the grip is a first grip and the gap is a first gap, the electrode holder further including a second grip extending upward from the cap and away from the central axis of the opening such that a second gap is defined between the second grip and the cap (See modified fig 4 above, first and second grips define first and second gaps extending upward and away from central axis of opening).
Regarding claim 3-4, Gevins further teaches wherein the second grip extends away from the central axis of the opening in a direction opposite of the first grip (modified fig 4 wherein the finger is a first finger, wherein the first gap is positioned to receive the first finger of the user, and the second gap is positioned to receive a second finger of the user (first and second gaps of corresponding first and second grips are both configured to receive at least part of a respective first and second finger).
Regarding claim 5, Gevins further teaches wherein the electrode holder includes a base, the opening defined through the base and the grip coupled to the base (Figs 5-8, base defined as rectangular portion of beam 25 with opening of cap and beam defined through the base; grips of beam 25 are coupled to the base).
Regarding claim 6, Gevins further teaches further including the electrode (Fig 5-8 electrode assembly defined by 35A-E and scalp electrodes disclosed in [0032])).
Regarding claim 7, Gevins further teaches wherein the electrode includes a housing and a pin extending from a first end of the housing (Fig 5-8, screw 35 defines housing and shaft 35C defines pin).
Regarding claim 11, Gevins further teaches wherein the electrode holder is a first electrode holder and the opening is a first opening, further including a second electrode holder having a second opening defined through the cap (beams 25-30 each define a unique electrode holder with a corresponding unique opening through the cap), the electrode insertable into the second opening (each electrode is capable of being inserted into any of the openings).
Regarding claims 12-13, Gevins further teaches wherein the electrode is removable from the cap ([0032]); wherein the electrode is a first electrode, further including a second electrode interchangeable with the first electrode and insertable into the opening ([0032] electrodes are disposable and interchangeable in any of the openings of the cap).
Regarding claim 14, Gevins teaches an apparatus (See Fig 4) comprising: an electrode holder (Figs 4-8 beam 25 and cap 10) including: a base (Fig 4 cap 10 defined as base for beam 25); an opening defined through the base (Fig 10 discloses opening through cap 10); a first grip cantilevered from the base (See modified Fig 4 above, first and second grips are cantilevered from cap 10 via velcro strip 42 as disclosed in Fig 4/7 and [0037]), the first grip extending upward from the base and away from a central of the opening (See modified Fig 4 above); and a second grip cantilevered from the base, the second grip extending upward from the base and away from the central axis of the opening (see modified Fig 4 above; both grips extend upward from the base and away from the central axis of the opening); and an electrode insertable into the opening of the base (Fig 5-8 electrode assembly defined by 35A-E and scalp electrodes disclosed in [0029-0032]), the first grip and the second grip to provide leverage when changing a position of the electrode relative to the opening (first and second grips are capable of providing leverage when changing position of the electrode relative to the opening; i.e., holding first and second grips provides leverage to adjust screw 35 thereby adjusting the position of the electrode relative to the opening).
Regarding claim 15, Gevins further teaches wherein the second grip extends away from the central axis of the opening in a direction opposite of the first grip (modified fig 4 above, first and second grips extend away from central axis of opening in opposite directions).
Regarding claim 16, Gevins further teaches wherein the electrode includes a housing, a pin extending from a first end of the housing (Fig 5-8, screw 35 defines housing and shaft 35C defines pin extending from first (bottom) end of screw 35), and a handle coupled to the second end of the housing (Fig 5-8, head 35A defined as handle coupled to the second (top) end of screw 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevins in view of Picht (U.S. PGPub No. 2011/0237923).
Regarding claim 8, Gevins teaches the device of claim 7 as stated above. Gevins further teaches wherein the housing includes a handle (Figs 5-8, head 35A)
Gevins fails to explicitly teach wherein the handle has a plurality of grips or ribs.
In related prior art, Picht teaches a similar EEG cap (see fig 2) wherein a similar handle for adjusting the device has a plurality of grips or ribs (Fig 2 and [0024] fixing screws 29 and 30 are shown with grips or ribs to adjust the device to different head sizes). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Gevins in view of Picht to incorporate a plurality of ribs or grips on the handle to arrive at the device of claim 8. Doing so would have been obvious to 
Regarding claim 9, in view of the combination of claim 8 above, Gevins further teaches wherein the handle is operable to change a position of the electrode relative to the opening (Figs 5-8 and [0040], twisting of head 35A of screw 35 adjusts a position of the electrode relative to the opening).
Regarding claim 10, the combination above teaches the device of claim 8. Gevins further teaches wherein the housing, handle, and pin (Figs 5-8, screw 35, head 35A, and shaft 35C) are for adjusting the pressure of a scalp electrode on a scalp and are electrically isolated from the electrical circuitry for the EEG system ([0040], plastic strap 35D separates and insulates screw 35, head 35A, and shaft 35C from the electrically conductive holder 35E and electrode lead 35F). 
Gevins fails to explicitly teach wherein the handle is an insulator.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Gevins in view of Picht to incorporate a handle formed from an insulative material to arrive at the device of claim 10. Doing so would have been obvious to one of ordinary skill in the art to as a simple engineering design choice to yield the predictable result of providing a component isolated from circuitry and not intended to conduct electricity with an insulative material to prevent said component from unintentionally conducting electricity.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/22/2021, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 102 and 103 have been fully considered and are persuasive.  Gevins and Picht.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794